Name: Commission Regulation (EC) No 531/2003 of 25 March 2003 amending Regulation (EC) No 2375/2002 opening and providing for the administration of a Community tariff quota for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EC) No 1766/92
 Type: Regulation
 Subject Matter: consumption;  plant product;  tariff policy;  trade;  cooperation policy
 Date Published: nan

 Avis juridique important|32003R0531Commission Regulation (EC) No 531/2003 of 25 March 2003 amending Regulation (EC) No 2375/2002 opening and providing for the administration of a Community tariff quota for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EC) No 1766/92 Official Journal L 079 , 26/03/2003 P. 0003 - 0004Commission Regulation (EC) No 531/2003of 25 March 2003amending Regulation (EC) No 2375/2002 opening and providing for the administration of a Community tariff quota for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EC) No 1766/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 12(1) thereof,Having regard to the Council Decision of 19 December 2002 concerning the conclusion of an agreement in the form of an Exchange of Letters between the European Community and the United States of America, with a view to the modification of concessions with respect to cereals provided for in schedule CXL annexed to the General Agreement on Tariffs and Trade (GATT)(3), and in particular Article 2 thereof,Having regard to the Council Decision of 19 December 2002 concerning the conclusion of an agreement in the form of an Exchange of Letters between the European Community and Canada pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT), with a view to the modification of concessions with respect to cereals provided for in EC schedule CXL annexed to the GATT(4), and in particular Article 2 thereof,Whereas:(1) Commission Regulation (EC) No 2375/2002(5) opens a tariff quota for the import of 2981600 tonnes of low and medium quality common wheat from third countries, including 572000 tonnes for imports originating in the United States of America and 38000 tonnes for imports originating in Canada. The implementation of the tariff quota gave rise to a number of practical difficulties.(2) In the first week of bidding for imports under subquota III, which covers all third countries except the United States of America and Canada, there was substantial oversubscription, leading to the exhaustion of the subquotas until the subsequent quarter, due to open on 1 April 2003. It is important to take measures to reduce oversubscription, namely by harmonising the dates of application in all Member States in national holidays, and by reducing the period of validity of import licences.(3) The provisions relating to certificates of origin, namely the ones concerning administrative cooperation with exporting authorities, have proven to be difficult to apply taking into account the potential number of exporting countries concerned. These provisions have to be amended retroactively, in order to avoid discrimination between operators.(4) Regulation (EC) No 2375/2002 should therefore be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2375/2002 is amended as follows:1. In Article 5(2), the first subparagraph is replaced by the following:"No later than 18.00 hours Brussels time on the day of lodging of licence applications, the competent authorities shall forward to the Commission by fax a notification in accordance with the model annexed hereto, and the total quantity resulting from the sum of all quantities indicated on the import licence applications."2. Article 6 is deleted.3. Article 9 is amended as follows:(a) point (a) is replaced by the following:"(a) in section 8, the country of origin of the product and the 'yes' box shall be marked with a cross;"(b) the following subparagraph is added:"Licences shall be valid only for the products originating in the country indicated in section 8."4. Article 11 is replaced by the following:"Article 11In the framework of the tariff quota, the release into free circulation in the Community of common wheat of a quality other than high quality originating in a third country shall be conditional upon production of a certificate of origin issued by the competent national authorities of that country, in accordance with Article 47 of Commission Regulation (EEC) No 2454/93(6)."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 1 April 2003 with the exception of Article 1(4), which shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 March 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) Not yet published in the Official Journal.(4) Not yet published in the Official Journal.(5) OJ L 358, 31.12.2002, p. 88.(6) OJ L 253, 11.10.1993, p. 1.